    8:20-cv-00358-BCB-MDN Doc # 13 Filed: 02/26/21 Page 1 of 2 - Page ID # 66


                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

STEPHEN G. OLSON, II, and LISA
OLSON,
                                                                                       8:20CV358
                            Plaintiffs,
                                                                                AMENDED
         vs.                                                             CASE PROGRESSION ORDER

STATE FARM FIRE & CASUALTY
COMPANY,

                            Defendant.

        This matter comes before the Court on the Unopposed Motion to Extend Deadlines
(Filing No. 12). After review of the parties’ motion, the Court finds good cause to grant the
requested extensions. Accordingly,

       IT IS ORDERED that the Unopposed Motion to Extend Deadlines (Filing No. 12) is
granted, and the case progression order is amended as follows:

               1)    The deadlines for identifying expert witnesses expected to testify at the trial,
                     (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                   July 9, 2021
                            For the defendant:                    August 6, 2021
                            Plaintiffs’ rebuttal:                 August 16, 2021
                            Defendant’s rebuttal:                 September 3, 2021

               2)    The deadlines for completing expert disclosures1 for all experts expected to
                     testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                     retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                   August 6, 2021
                            For the defendant:                    September 15, 2021
                            For rebuttal:                         October 15, 2021

               3)    The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                     the Federal Rules of Civil Procedure is August 16, 2021. Motions to compel
                     written discovery under Rules 33, 34, 36, and 45 must be filed by September 3,
                     2021.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.

1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:20-cv-00358-BCB-MDN Doc # 13 Filed: 02/26/21 Page 2 of 2 - Page ID # 67



      4)    The planning conference scheduled for July 16, 2021, is cancelled. The trial
            and pretrial conference will not be set at this time. A planning conference to
            discuss case progression, dispositive motions, the parties’ interest in settlement,
            and the trial and pretrial conference settings will be held with the undersigned
            magistrate judge on October 15, 2021, at 9:00 a.m. by telephone. Counsel shall
            use the conferencing instructions assigned to this case to participate in the
            conference.

      5)    The deposition deadline, including but not limited to depositions for oral
            testimony only under Rule 45, is November 15, 2021.

                 The maximum number of depositions that may be taken by the plaintiffs
                 as a group and the defendants as a group is five (5).

      6)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds is November 15, 2021.

      7)    The deadline for filing motions to dismiss and motions for summary judgment
            is December 3, 2021.

      8)    The parties shall comply with all other stipulations and agreements recited in
            their Rule 26(f) planning report that are not inconsistent with this order.

      9)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be
            considered absent a showing of due diligence in the timely progression of this
            case and the recent development of circumstances, unanticipated prior to the
            filing of the motion, which require that additional time be allowed.


   Dated this 26th day of February, 2021.
                                                BY THE COURT:

                                                s/Michael D. Nelson
                                                United States Magistrate Judge
